DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3-12, drawn to a catalyst.
Group II, claim 13, drawn to a fuel cell membrane electrode assembly.
Group III, claims 14-15, drawn to a method of making the catalyst.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of a catalyst comprising nanostructured elements comprising microstructured whiskers having an outer surface at least partially covered by a catalyst material comprising at least 90 atomic percent collectively Pt, Ni, and Ta, wherein the Pt is present in a range from 34.1 to 35.6 atomic percent, the Ni is present in a range from 60.8 to 63.6 atomic percent, and the Ta is present in a range from 0.78 to 5.1 atomic percent, and collectively the atomic percentages of Pt, Ni, and Ta add up to 100, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Debe et al. (US 2013/0040227 A1; hereinafter Debe) in view of Theobald et al. (US 2013/0209912 A1; hereinafter Theobald). 
Debe teaches a catalyst comprising nanostructured elements comprising microstructured support whiskers bearing a thin film of nanoscopic catalyst particles (i.e., outer surface at least partially covered) comprising a catalyst material according to the formula PtxNi(1-x) where x is between 0.21 and 0.39 (i.e., the catalyst material comprises at least 90 atomic percent collectively of Pt and Ni; Pt is present in a range from 21 to 39 atomic percent and Ni is present in a range from 61 to 79 atomic percent, and collectively the atomic percentages of Pt and Ni add up to 100) (Debe, claim 1).  
As set forth in MPEP 2144.05, in the case where the claimed atomic percent of Pt and Ni present ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

However, Debe does not explicitly disclose wherein Ta is present in a range from 0.78 to 5.1 atomic percent, as presently claimed.
With respect to the difference, Theobald teaches a platinum alloy catalyst PtXTa (Theobald, [0013]; [0020]-[0021]; claims 1 and 3), wherein X is nickel (Theobald, [0019]; claim 2), wherein the percentage of platinum is from 20.5-40 at %, of X (i.e., Ni) is from 40.5 – 78.5 at %, and of Ta is 1-19.5 at % (Theobald, [0021]; [0019]; claim 1).
As Theobald expressly teaches, Ta is more stable than Pt and Ni, and less easily leachable than Ni in an acidic environment, such as under the operational conditions of the fuel cell (Theobald, [0013]-[0014]).
Theobald is analogous art, as Theobald is drawn to a platinum alloy catalyst PtXTa (Theobald, [0013]; [0020]-[0021]; claims 1 and 3), wherein X is nickel (Theobald, [0019]; claim 2) (i.e., catalyst comprising Pt, Ni, and Ta). 
In light of the motivation of using Ta taught in Theobald, it therefore would have been obvious to one of ordinary skill in the art to incorporate in 1-19.5 at % Ta of Theobald in the catalyst material of Debe, in order to increase stability and reduce the amount of easily leachable metal in the catalyst, and thereby arrive at the claimed invention.
Therefore, since the limitations fail to define a contribution over Debe in view of Theobald, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A
	Species (a) - catalyst material comprises alternating layers comprising platinum and nickel and layers comprising tantalum.

Species (b) - catalyst material comprises a layer comprising platinum, a layer comprising nickel on the layer comprising platinum, and a layer comprising tantalum on the layer comprising nickel. 

Species (c) - catalyst material comprises a layer comprising nickel, a layer comprising platinum on the layer comprising nickel, and a layer comprising tantalum on the layer comprising platinum.

NOTE: If applicant elects Invention I, applicant must also elect one of the species in Category A.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1 and 9-12.

Species (a) to Species (c) lack unity of invention because the species do not share the same or corresponding technical feature. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732